Third District Court of Appeal
                               State of Florida

                        Opinion filed December 19, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-2187
                         Lower Tribunal No. 98-43488
                             ________________

                              Albert T. Owens,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.


     A Case of Original Jurisdiction - Mandamus.


     Albert T. Owens, in proper person.

     Pamela Jo Bondi, Attorney General, for respondent.

Before LAGOA, FERNANDEZ and LUCK, JJ.

     PER CURIAM.

                        ON ORDER TO SHOW CAUSE

     On November 13, 2018, this court issued an opinion denying Albert T.

Owens’ petition for a writ of mandamus to the trial court in case number F98-
43488. Our opinion included an order directing Owens to show cause why he

should not be prohibited from further pro se filings related to Eleventh Judicial

Circuit court case number F98-43488.1 On November 26, 2018, Owens filed his

response to the order to show cause. We’ve considered Owens’ response and

conclude that he has failed to show sufficient good cause supporting his request to

continue to file pro se appeals, petitions, motions or other pleadings in case number

F98-43488. See State v. Spencer, 751 So. 2d 47 (Fla. 1999) and Concepcion v.

State, 944 So. 2d 1069 (Fla. 3d DCA 2006).

      We direct the Clerk of the Third District Court of Appeal to refuse to accept

any such papers relating to the specified circuit court case number unless they have

been reviewed and signed by an attorney who is a duly licensed member of The

Florida Bar in good standing. See Whipple v. State, 112 So. 3d 540 (Fla. 3d DCA

2013).

      Additionally, any such further and unauthorized pro se filings by Owens

may subject him to appropriate sanctions, including the issuance of written




1     Including the underlying Petition, Owens has filed at least fourteen
unsuccessful appeals and/or petitions with this Court, stemming from his 2004
conviction and sentence for second degree murder, grand theft, and second degree
arson. All claims have been reviewed and deemed meritless. See 3D02-3239;
3D05-1394; 3D05-2243; 3D07-2637; 3D09-2980; 3D11-1484; 3D12-1372; 3D13-
1032; 3D13-2070; 3D14-0356; 3D14-1321; 3D14-2724; 3D17-2786; and 3D18-
2187.

                                         2
findings forwarded to the Department of Corrections for its consideration of

disciplinary action and forfeiture of gain time. See § 944.279(1), Fla. Stat. (2017).




                                          3